DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This Non-Final Office action is in response to Application’s application filed on June 23, 2021. Claims 41-60 are currently pending and examined.

Continuation
2. 	This application is a continuation Application of U.S. Application No. 16/704,293 filed on December 15, 2019, now U.S. Patent No. 11/074,548. See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 41-60 are pending
			
Double Patenting
3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
4. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	          Claims 41-60 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/074,548.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963.

	 			Claim Rejections - 35 USC §101
5. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements 
 	of this title.
6. 	Claims 41-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	Subject Matter Eligibility Standard	
	When considering subject matter eligibility under 35 U.S.C.101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
 	Specifically, claim 41 is directed to a system. Claim 51 is directed to a method. Each of the claims falls under one of the four statutory classes of invention. 
 	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
The Examiner notes independent Claims 41 and 51 represent the claimed invention for analysis.  Claims 41 and 50 recite the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold); 
Claim 41 recites:
	a memory and a processor: 
receiving an order quantity for one or more products from one or more systems determining optimal order quantities for products based on demand forecast data, the demand forecast data being generated by a model trained to predict a level of future demand; 
prioritizing the order quantity based on constraints; 
assigning the prioritized order quantity to one or more locations; 
determining an exceeded amount of quantities over an intake capacity of a first location; and 
transferring the exceeded amount of quantities to one or more remaining locations across the remaining locations.	
 	
Claim 51 recites:
receiving an order quantity for one or more products from one or more systems determining optimal order quantities for products based on demand forecast data, the demand forecast data being generated by a model trained to predict a level of future demand; 
prioritizing the order quantity based on constraints; 
assigning the prioritized order quantity to one or more locations; 
determining an exceeded amount of quantities over an intake capacity of a first location; and 
transferring the exceeded amount of quantities to one or more remaining locations across the remaining locations.	
This is considered a business decision.
 	This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The judicial exception is not integrated into a practical application. In particular, claims. The claimed memory and processor of (claim 41 only) are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. Claim 51 recites no physical structural details of a computer, processor, server or a computerized system to accomplish the intended functions. The claims are not tied to any specific automated computer apparatus.  Computer elements that perform each of the functions are not explicitly recited.  There is not a specific structure for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

 	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
 	The claimed processor and memory are also seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The claimed processor and memory are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.
 	The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination does not add anything more than the elements analyzed individually. Therefore, the claims do not amount to significantly more than the abstract idea itself. 
 	Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are directed to an abstract idea.
	
 	The dependent claims do not cure this deficiency.
	Claims 42 and 52 further limit the abstract idea by reciting “utilizing a set of rules”.  
	Claims 43 and 53 further limit the abstract idea by reciting “an assignment of a predefined quantity of the product to predetermined locations having the capacity to handle volumes more than a predefined quantity”.  
	Claims 44 and 54 further limit the abstract idea by reciting “utilizing a logistical regression model to prioritize the order quantity using constraints”.  
	Claims 45 and 55 further limit the abstract idea by reciting “a capacity of location to receive the product and a popularity of the product”.  
	Claims 46 and 56 further limit the abstract idea by reciting “fulfillment centers”.  
	Claims 47 and 57 further limit the abstract idea by reciting “assigned to different regions associated with the predetermined locations”.  
	Claims 48 and 58 further limit the abstract idea by reciting “the demand forecast data is generated by the trained model based on a number of webpage views of the product”  
 	Claims 49 and 59 further limit the abstract idea by reciting “the demand forecast data is generated by the trained model based on a current number of orders of the product”.  
 	Claims 50 and 60 further limit the abstract idea by reciting “generating purchase orders to a supplier associated with the product based on the assigned order quantity”.  
 	The dependent claims when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail to establish that the claims are not directed to an abstract idea.
	For the foregoing reasons, claims 41-60 cover subject matter that is judicially-excepted from patent eligibility under § 101.

	Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.  	Claims 41-42, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (US Publication No. 2016/0027026 A1, hereinafter “Matsui”) in view of Walsky (US Publication No. 2008/0097893, hereinafter “Walsky”).
	Regarding claims 41-42 and 51-52, Matsui teaches a memory storing instructions; and at least one processor configured to execute the instructions [Paragraph 0026 and Figure 8]; 
receiving an order quantity for a product from a system determining optimal order quantities for products based on demand forecast data, the demand forecast data being generated by a model trained to predict a level of future demand [Paragraphs 0016 and 0026]; prioritizing the order quantity based on actual constraints, wherein prioritizing the order quantity comprises utilizing a set of rules [Paragraphs 0066 and 0071]; determining an exceeded amount of quantities over an intake capacity of a first location [Paragraph 0109]
 Matsui teaches the limitations above but fails to teach assigning the prioritized order quantity to one or more locations; determining an exceeded amount of quantities over an intake capacity of a first location; and transferring the exceeded amount of quantities to one or more remaining locations across the remaining locations. Walsky in the same field of endeavor discloses the concept of allocating an order quantity to a cross location and rules evaluations for transferring exceeded quantities of the order [Paragraphs 0010 – 0011, 0094 and 0107]. 
 	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disclosures of Matsui to include the teachings of Walsky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
 9.  	Claims 43 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (US Publication No. 2016/0027026 A1, hereinafter “Matsui”) in view of Walsky (US Publication No. 2008/0097893, hereinafter “Walsky”) in further view of Tingler (U.S. Application No. 20190325385 A1).
 	Regarding claims 43 and 53, Matsui and Walsky fail to teach wherein the set of rules comprises an assignment of a predefined quantity of the product to predetermined locations having the capacity to handle volumes more than a predefined quantity.  However, Tingler in the same field if endeavor, teaches the concept of a set of estimation rules associating with product orders [Paragraphs 0033 and 0034]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disclosures of Matsui and Walsky to include the teachings of Tingler in order to optimize the order processing on at least one of the crossing location and an idle location.
10.  	Claims 44 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (US Publication No. 2016/0027026 A1, hereinafter “Matsui”) in view of Walsky (US Publication No. 2008/0097893, hereinafter “Walsky”) in further view of Sinclair et al (U.S. Application No. 20100125487 A1, hereinafter Sinclair).
 	Regarding claims 44 and 54, Matsui and Walsky fails to explicitly teach wherein prioritizing the order quantity comprises utilizing a logistical regression model to prioritize the order quantity using actual constraints.  However, Sinclair in the same field if endeavor teaches utilizing a linear regression model to prioritize the order quantity using actual constraints [Paragraph 0010]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disclosures of Matsui and Walsky to include the teachings of Sinclair, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
11.  	Claims 45 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (US Publication No. 2016/0027026 A1, hereinafter “Matsui”) in view of Walsky (US Publication No. 2008/0097893, hereinafter “Walsky”) in further view of Pan et al (U.S. Application No. 20160267377 A1, hereinafter Pan).  
 	Regarding claims 45 and 55, Matsui and Walsky fail to explicitly teach wherein the popularity of the product is determined by demand forecast data associated with the product. However Pan in the same field of endeavor teaches the concept of product popularity and demand forecast data [Paragraph 0024]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disclosures of Matsui and Walsky to include the teachings of Pan in order to reliably forecast stock levels and product demand to improve inventory controls.
12.  	Claims 46 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (US Publication No. 2016/0027026 A1, hereinafter “Matsui”) in view of Walsky (US Publication No. 2008/0097893, hereinafter “Walsky”) in further Jackson et al (U.S. Application No. 2002/0186402 A1, hereinafter Jackson).  
 	Regarding claims 46 and 56, Matsui and Walsky fail to explicitly teach wherein the wherein the locations comprise predetermined fulfillment centers with capabilities to handle large volumes of the product. Jackson in the same field of endeavor teaches a fulfillment center capable to handle large volumes of product [Paragraphs 0041 and 0076].  However, Sinclair in the same field if endeavor teaches utilizing a linear regression model to prioritize the order quantity using actual constraints [Paragraph 0010]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disclosures of Matsui and Walsky to include the teachings of Weel in order to determine the estimated quantity of the product to order and communicating orders to one or more production facilities for obtaining such quantity. 
13.  	Claims 47 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (US Publication No. 2016/0027026 A1, hereinafter “Matsui”) in view of Walsky (US Publication No. 2008/0097893, hereinafter “Walsky”) in further view of Burns (U.S. Patent No. 8,458,078).  
 	Regarding claims 47 and 57, Matsui and Walsky fail to explicitly teach wherein the assigned order quantity is further assigned to different regions associated with the predetermined locations.  However, Burns in the same field of endeavor, teaches assigning order quantity is further assigned to different regions associated with the predetermined locations (Column 9, lines 26-44). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disclosures of Matsui and Walsky to include the teachings of Burns, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable. 	
14.  	Claims 50 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (US Publication No. 2016/0027026 A1, hereinafter “Matsui”) in view of Walsky (US Publication No. 2008/0097893, hereinafter “Walsky”) in further view of Weel et al (U.S. Patent No. 8,630,910).
 	Regarding claims 50 and 60, Matsui and Walsky fail to explicitly teach wherein the instructions further comprise generating purchase orders to a supplier associated with the product based on the assigned order quantity.  However, Weel in the same field of endeavor teaches a method and system for managing product purchase and distribution. In so doing, Weel teaches generating emails to the suppliers informing the suppliers that purchase orders have been placed with them (Column 10, line 56 through Column 12, line 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disclosures of Matsui and Walsky to include the teachings of Weel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
 
 

 	Allowable Subject Matter
16. 	Claims 48-49 and 58-59 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 U.S.C. 101 rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion 
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to ROMAIN JEANTY whose telephone number is (571) 272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJ/


/ROMAIN JEANTY/Primary Examiner, Art Unit 3623